DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2022 was filed after the mailing date of the Non-Final Rejection on 09/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5, 8-10, 15, 18-20 are rejected under 35 U.S.C. 103 as being anticipated by Neilson (US Patent 5330518) in view of Cronin (US Patent Publication 2007/0203551).
Regarding claim 1, Neilson teaches the first limitation of “a microwave ablation probe comprising a feedline having an inner conductor, an outer conductor, and a dielectric disposed there-between” in column 9, lines 44-45, reciting “Cable 76 is a standard RG 178U coaxial cable and includes inner conductor 120, inner insulator 122, outer conductor 124, and outer insulator 126”. Note that the inner insulator taught is the same as the dielectric disposed there-between. The limitation “an antenna” is taught by Neilson in the abstract, which states “The catheter shaft contains a microwave antenna”. Additionally, the limitation “a helical arm, the helical arm being electrically connected to the outer conductor of the feedline at a junction point, the helical arm extending in a distal direction from the junction point” is taught by Neilson in column 10, lines 13-14, which states “flat wire 140 is soldered to outer conductor 124 at solder point 146. Flat wire 140 is then wound in a distal direction about outer insulator 126”. This is further illustrated by element 74 in Figure 2B and Figure 8. The limitation “a linear arm, the linear arm being electrically connected to the inner conductor of the feedline, the linear arm extending distally from a distal end of the feedline, the helical arm coaxially disposed about the linear arm” is taught by Neilson in column 9, lines 50-53, which recites “Capacitor 128 includes first end 130, which is connected to inner conductor 120 by soldering, and second end 132, which connects to antenna 74”. The limitations described, including the feedline, is further illustrated by element 128 in Figure 8. The remaining limitation, “the linear arm further including a first portion surrounding by a dielectric and a second portion free of dielectric, the second portion being distal to the first portion” is taught in column 9, lines 57-62, which states “Tubular extension 134, which is a hollow section of outer insulator 126 of coaxial cable 76, is positioned over capacitor 128 and the exposed length of inner insulator 122 and secured by bond 136. Tubular extension 134 includes hole 138, which provides an exit for second end 132 of capacitor 128” and is further taught in Figure 8. Note that after the capacitor passes through hole 138, it is no longer surrounded by the inner insulator (dielectric). Neilson teaches the claim limitation “and a shaft, and the antenna and the feedline are disposed within the shaft” in Figure 2B, with element 32 comprising the shaft, the feedline being cable 76, and antenna being element 58. However, Neilson does not teach the remaining limitation.  The limitation “the shaft comprising a metal portion and a ceramic portion, the ceramic portion extending axially between proximal and distal ceramic portion ends to be at least co-extensive with the antenna, the proximal and distal ceramic portion ends forming a portion of an outer surface of the shaft” is taught by Cronin in paragraph [0065], stating “The tip 1226 and the spacer 1220 are formed from dielectric materials. In the illustrative embodiment, the tip 1226 and the spacer 1220 are formed from an itrium stabilized zirconia, such as the Technox brand of ceramic material”. This is further taught in Figures 16-18. It would have been obvious to one of ordinary skill in the art to use a metallic and ceramic portion, where the ceramic portion extends axially between two ceramic portion ends and forms an outer surface of the shaft, as taught in Cronin, in Neilson. Ceramic portions are used for improved performance and strength, as noted below with the user of a ceramic spacer for resilience and strain relief. 
Regarding claim 2, Neilson further teaches the claim limitation “wherein the helical arm is 1 to 14 turns” in column 10, lines 19-21, which recites “first and second wire sections 142 and 144 are each comprised of eight, equally-spaced windings of flat wire 140”. This is further illustrated in figures 2B and 8. 
Regarding claim 5, Neilson teaches the limitation “wherein the helical arm of the antenna is a ribbon” in column 10 lines 13-14, stating “flat wire 140 is soldered to outer conductor 124 at solder point 146. Flat wire 140 is then wound in a distal direction about outer insulator 126”. Note a flat wire is interpreted to be identical to a ribbon. 
Regarding claim 8, Neilson teaches the limitation “further comprising a cooling system configured to pass a coolant fluid over the antenna” in column 6, lines 32-34 which states “As shown in FIGS. 2B-4, cooling fluid intake lumens 64A, 64B are positioned circumjacent first side 68, between first side 68 and antenna lumen 58." and Col 5, lines 12-18 "As shown in FIGS. 2B-4, shaft 32 includes temperature sensing lumen 56, microwave antenna lumen 58, urine drainage lumen 60, balloon inflation lumen 62, cooling fluid intake lumens 64A and 64B, and cooling fluid exhaust lumens 66A and 66B. Lumens 56-66B generally extend from distal shaft end 50 to proximal shaft end 54”.
Regarding claim 9, Neilson teaches the limitation “wherein the cooling system is configured to pass a coolant fluid over at least a portion of the feedline and over the antenna” in column 7, lines 12-14 which states “Under fluid pressure, the water circulates through intake lumens 64A, 64B to cavity 82 of end cap 80.” See Figures 2B-4 for further reference. 
Regarding claim 10, Neilson teaches the limitation “wherein the cooling system comprises a coolant chamber defined between the inner walls of the shaft”, in column 6, lines 32-34, which states “As shown in FIGS. 2B-4, cooling fluid intake lumens 64A, 64B are positioned circumjacent first side 68, between first side 68 and antenna lumen 58”. 
Regarding claim 15, there is no new material presented that is not taught by claim 1 as described above. 
Regarding claim 18, Neilson recites the limitation “a helical arm, being electrically connected to the outer conductor of the feedline at a junction point, the helical arm extending in a distal direction from the junction point” in column 10, lines 13-15 "flat wire 140 is soldered to outer conductor 124 at solder point 146. Flat wire 140 is then wound in a distal direction about outer insulator 126 ". Neilson teaches the other limitation, “and a linear arm, the linear arm being electrically connected to the inner conductor of the feedline, the linear arm extending distally from a distal end of the feedline, the linear arm further including a first portion surrounded by a dielectric” in Col. 9, lines 50-53 "Capacitor 128 includes first end 130, which is connected to inner conductor 120 by soldering, and second end 132, which connects to antenna 74.". Note that the capacitor is being interpreted as the linear arm under BRI.  The final limitation “and a second portion free of dielectric, the second portion being distal to the first portion.” Is taught by Neilson in Col. 9, lines 57-62 "Tubular extension 134, which is a hollow section of outer insulator 126 of coaxial cable 76, is positioned over capacitor 128 and the exposed length of inner insulator 122 and secured by bond 136. Tubular extension 134 includes hole 138, which provides an exit for second end 132 of capacitor 128."
Regarding claims 17, 21-23, the limitations of claim 15 are taught as described above. Neilson does not teach a resilient element between non-metallic portion and the metallic portion of the shaft. However, Cronin does in Figure 12, with spacers 1220 and 1224. It is known in the art that spacers provide resilience between adjacent components (the ferrule, the metallic portion), and the tip (the non-metallic, ceramic portion). As shown in Figure 12, the ceramic portion extends axially between proximal and distal ceramic portion ends to be at least co-extensive with the antenna, and forms a portion of an external outer surface of the shaft. Additionally shown in Figure 12, the spacer is a flush surface with the outer surface of the probe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a spacer between a metallic and non-metallic (including ceramic) material, as described in Cronin, in Neilson. As stated above, spacers are known to provide resilience/strain relief to joints. 
Regarding claims 19-20, there is no new material presented that has not been taught as described above by Neilson/Cronin. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neilson (US Patent 5330518)  in view of Cronin (US Patent Publication 2007/0203551) and further in view of  Brannan (US Patent Publication 2012/0172862).
	 Regarding claim 11, Neilson teaches the limitation of claim 8, as described above. Neilson however does not teach “wherein the cooling system comprises a cooling tube”. Neilson does teach a cooling system but it does not utilize a singular tube; instead, it uses a series of conduits as shown in Figures 3 and 4. However, Brannan discloses an analogous cooling system and teaches this limitation in paragraph [0035] " the flexible, fluid-cooled shaft 110 is configured to circulate coolant fluid "F", e.g., saline, water or other suitable coolant fluid, to remove heat that may generated along the length of the cable assembly 15, or portions thereof, during the delivery of energy, e.g., RF or microwave energy, to the probe 100". This limitation is further taught by Brannan in figure 3, as attached below. This limitation is also taught by Cronin in paragraph [0037], stating “The space 116 and holes 120 enable cooling fluid to extract heat from the applicator 102 through contact with the ferrule 106, the outer conductor 118 of the cable 104 and the end of the tube 114.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cooling tube within the cooling system, as taught by Cronin and Brannan in the system presented in Neilson. A cooling tube allows for the cycling of coolant as required to cool the antenna and feedline during use and produces predictable results.  
Regarding claim 12, the limitations of claim 10 are taught as described above. Neilson does not teach the claim limitations “wherein the cooling tube divides the coolant chamber into a first cooling conduit and a second cooling conduit” and “the first cooling conduit disposed between the linear arm and the inner wall of the cooling tube and the second cooling conduit disposed between the outer wall of the cooling tube and the inner wall of the device shaft”. Neilson does teach two cooling conduits, but no central cooling chamber as described in claim 11 and claim 12. Cronin does not describe two separate cooling conduits as stated in the limitation. However, Brannan does teach these limitations in figure 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system presented in Brannan in Neilson/Cronin. A central cooling tube that has been partitioned into two concentric fluid conduits allows for constant circulation of a coolant along both the feedline and exterior walls of the shaft and produces predictable results. 
Regarding claim 13, the limitations of claim 12 are taught as described above. While Neilson teaches of a helical and linear arm, Brannan does not. Cronin does not teach a helical arm. However, using the cooling system that described in claim 12 and taught by Brannan in Neilson/Cronin’s system would encompass these limitations. The limitation “wherein the linear arm of the antenna is disposed in the first cooling conduit and the helical arm of the antenna is disposed in the second cooling conduit” would be encompassed if the fluid intake lumens as shown in figure 3 (attached below) were connected into the first cooling conduit as taught in Brannan. Although not shown, the helical arm is outward disposed from element 68, as shown in figures 7 and 8, whereas the linear arm is inwardly disposed within the antenna (element 60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling system presented in Brannan within Neilson/Cronin’s system. Doing so allows for optimal cooling of the feedline and entirety of the antenna and produces predicable results. 
Regarding claim 14, the limitations of claim 11 are as taught and described above. The limitation “wherein the helical arm of the antenna is wound about the cooling tube and extends distally from the junction point in a series of turns about the cooling tube” is taught when combining the coolant system as described in Brannan within Neilson/Cronin’s system. As described above in claim 13, the helical arm would be wound about the cooling tube (the connected fluid intake lumens) and extend distally from the junction point in a series of turns as described. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling system presented in Brannan within Neilson/Cronin and would produce predictable results. As mentioned above, doing so allows for constant circulation of a coolant fluid to cool the antenna and feedline structures as required to prevent overheating during use. 

    PNG
    media_image1.png
    318
    367
    media_image1.png
    Greyscale

Neilson, Figure 3

Claims  6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neilson (US Patent 5330518) in view of Cronin (US Patent Publication 2007/0203551), Cao (US Patent Publication 2019/0321097) and Brannan (US Patent Publication 2012/0172862). 
Regarding claim 6, the limitations of claim 1 are taught and described above by Neilson. Neilson does not teach the limitation “wherein the linear arm of the antenna is electromagnetically coupled to a metallic cap but is not connected to the cap”. Cao, Neilson, and the applicant are considered analogous because they all use microwave energy, antenna, and feedline to treat and ablate tissue. Cao and Cronin teach microwave ablation probes with a feedline and antenna with a linear arm but do not teach a helical arm. However, Cao does in paragraph [0032] stating "Also, a tissue-piercing tip provided on the stylet, which can be metal in some examples".  The use of a metallic cap near the linear arm (which is electronically coupled to the feedline) dictates that so long as an electric current is present, a magnetic field is generated, and is thus the linear arm electromagnetically coupled to the metallic cap. This limitation is encompassed under BRI. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a metallic cap as presented in Cao in Neilson/Cronin's system. As stated in Cao, metal tips "can be made less expensively than a ceramic trocar tip provided on past microwave ablation probe" (p.[0032]) and "A metal tissue-piercing tip on the stylet can be more easily observed in some imaging systems than the ceramic tip of past microwave ablation probes, facilitating better visualization under ultrasound and fluoroscopy. The increased visualization can facilitate multiple probe placement during ablation of multiple sites" (p.[0034]).
Regarding claim 7, the limitations of claim 6 are taught and described above by Neilson/Cronin and Cao. The limitation “wherein the distal tip of the antenna is separated from the cap by a distance of 0.2 mm to 3 mm” is not explicitly taught by either Cao or Neilson. However, it is taught by Brannan, which states in paragraph [0066] “Antenna assembly 12 includes a proximal arm 370 and a distal arm 380. Proximal arm 370 may have any suitable length "L2", and the distal arm 380 may have any suitable length "L3". In some embodiments, the proximal arm 370 may have a length "L2" in a range from about 0.05 inches to about 0.50 inches. In some embodiments, the distal arm 380 may have a length "L3" in a range from about 0.05 inches to about 0.50 inches”. Brannan, Neilson/Cronin, Cao, and the applicant are deemed to be analogous given that they are all in the same field of microwave ablation probes and microwave energy used to treat and ablate tissue. Given that 0.05in is 1.27mm, since it has been held in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05).  Using the parameters described in Brannan within the system presented in view of Neilson/Cronin and Cao would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. The antenna must be close to the tip in order to effectively direct and operate the microwave ablation probe and ablation energy. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a). A
shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing
date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final
action and the advisory action is not mailed until after the end of the THREE-MONTH shortened
statutory period, then the shortened statutory period will expire on the date the advisory action is
mailed, and any extension fee pursuant to 37 CFR1.136(a) will be calculated from the mailing date of the
advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS
from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIGAIL BOCK/Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794